DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 02/11/22, with respect to Someya have been fully considered and are persuasive.  The 103 rejections of claims 1-6, 11-16 and 21 by Someya in view of Ledford, Jr. have been withdrawn.  Additionally, the 103 rejections of claims 7-8 and 17-18 by Someya in view of Ledford, Jr. and further in view of Best have also been withdrawn.
Applicant's arguments filed 02/11/22 with respect to the 103 rejections by Chitty have been fully considered but they are not persuasive.  
Applicant argues “The Office attempts to cure the defects of Chitty with Ledford, Jr. In particular, the Office argued that it would have been obvious to one of ordinary skill in the art to modify Chitty et al's ferrule (pressure piece) to First Named Inventor: HOCHGRAEBER, HermannAppl. No.: 16/575,054be plastically deformable or to use a plastically deformable ferrule in Chitty et al, in order to bite into and better secure his capillary tube. Applicant respectfully disagrees because one of ordinary skill would not be motivated to perform such modifications to Chitty et al's ferrule. Chitty teaches that the ferrule 32 (which is interpreted by the Office to pertain to the pressure piece) is supposed to slide along the tubing 12 and thus it cannot be crimped to the plug capillary tube (cf. col 5, 11. 42 to 54). 
Additionally, it is noted that since the ferrule 34 of Chitty is supposed to slide along the tubing 12, Chitty thus lacks the entire feature (d) of claims 1 and 12. That is, in addition to the above, Chitty does not disclose a plug unit comprising a pressure piece crimped to the plug capillary tube. 
Applicant further respectfully submits that Chitty does not disclose the claimed annular sealing element. 
The Office has interpreted the annular head 26 of the insert 24 and the seal 40 of Chitty as pertaining to the annular sealing element. However, Chitty refers only to element 40 as a seal. The insert 24 is not described as a sealing element and therefore cannot be interpreted as such. Thus, only the seal 40 can be construed as a sealing element. The seal 40 is provided entirely past the tubing 12. As such, Chitty does not disclose a plug unit comprising an annular sealing element, in which a front end surface of the annular sealing element projects in an axial direction past a front end surface of the plug capillary tube. 
Said deficiency cannot be cured by Ledford, Jr., which as discussed above, does not disclose an annular sealing element, in which a front end surface of the annular sealing element projects in an axial direction past a front end surface of the plug capillary tube. 
Moreover, even if following the Office's interpretation and considering both the annular head 26 and the seal 40 as pertaining to sealing element, Chitty would still lack the feature "wherein the annular sealing element is configured to receive the front end region of the plug capillary tube so that the front end surface of the plug capillary tube resides within a volume defined by the annular sealing element". In Chitty, it is the tubing 12 which receives the insert 24 and not the other way around. As such, Chitty does not disclose a sealing element that defines a volume in which the capillary tube can reside. 
Said deficiency cannot be cured by Ledford, Jr., which as discussed above does not even disclose a plug unit comprising an annular sealing element. 
Applicant notes that the above arguments apply similarly for independent claim 1 and for independent claim 12. Thus, for at least the reasons above, the rejection should be withdrawn for independent claims 1 and 12. Consequently, dependent claims 2-6, 11-16 and 21 would also be allowed for at least their dependency from independent claim 1 or 12.”
In response, as to the argument that since Chitty’s ferrule is supposed to slide along tubing 12 and thus cannot be crimped to the tube, Examiner disagrees.  Figure 1 shows the ferrule in the assembled position without having to be slid along the tubing by the nose 18 of the nut 16.  Clearly, the ferrule can be positioned on the tubing without using the nose of the nut.  For instance, this can be accomplished manually or by using a tool.  Additionally, sliding is only part of pre-assembly of the ferrule on the tubing.  Of course the ferrule has to be slid onto the tubing into an assembly position.  Sliding the ferrule into position does not preclude and dissuade from crimping the ferrule.  In col. 6, ll. 14-24, Chitty explains the way the fitting assembly seals against the tubing.  After being slid into the assembly position shown in Figure 1, the tubing is “pinched” by the ferrule and stem and subsequently compressed by the ferrule to form a seal between the insert and the tubing.  It seems that Chitty teaches all but crimping the ferrule to the tube in order to seal the tube.  To take it one step further and crimp the ferrule to the tube, as taught by Ledford, Jr. is certainly reasonable and well within the purview of the skilled artisan under 35 USC 103.
Applicant further respectfully submits that Chitty does not disclose the claimed annular sealing element since the sealing element has been interpreted as the insert 24 (insert head 26) and seal 40.  Examiner disagrees.  As explained in col. 5, l. 55 - col. 6. l. 24 in Chitty, the insert 24 and its head 26 as well as the seal 40 play an integral role in sealing the fitting assembly 10 to the tubing 12.  
As to Applicant’s argument that Chitty does not disclose “wherein the annular sealing element is configured to receive the front end region of the plug capillary tube so that the front end surface of the plug capillary tube resides within a volume defined by the annular sealing element”, Examiner disagrees.  As explained in the rejection below, the italicized portion of the recitation is a functional one.  Nevertheless, the head 26 and the body 30 of the insert 24 together define a cylindrical volume from the shoulder of the head along the length of the body.  The tubing 12 resides within this volume, and therefore Chitty meets this recitation.  
For the foregoing reasons, the 103 rejections of claims 1-21 by Chitty have been maintained.

Information Disclosure Statement
The information disclosure statement filed 12/02/19 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
Non-Patent Literature Cite Nos. 005, 009 and 016 have not been provided in the instant application and were not considered in the parent application U.S. 15/269,239.  As each document is deemed relevant (relevant enough to list in an information disclosure statement), Applicant is required to submit each missing document, and where applicable, an English translation thereof, in the instant application.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Contrary to Applicant’s assertion on page 10 of the Remarks filed 02/11/22, English translations for Non-Patent Literature Cite Nos. 005, 009 and 016 were not received with the 02/11/22 reply.  
Note that in view of Applicant’s comments on pages 9-10 that the remainder of the documents (i.e. Foreign Patent Document Cite Nos. 003 and 006, and Non-Patent Literature Cite Nos. 001, 003, 006, 007, 008, 010, 011, 012, 013, 014, 015, 020, 021, 025, 026, 027, 028, and 033) have now been considered.

Terminal Disclaimer
The terminal disclaimer filed on 02/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,091,693 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 02/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,444,205 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 9-16 and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chitty et al (US 5,669,637) in view of Ledford, Jr. (US 5,215,340).
As to claim 1, Chitty et al discloses a plug unit  (Figs. 1 and 2) for connecting a plug capillary tube, the plug unit including: (a) a plug housing (16) adapted to connect to a bushing unit (22); (b) the plug capillary tube projecting axially through the plug housing; (c) an annular sealing element (24/26/40), in which a front end surface of the annular sealing element projects in an axial direction past a front end surface of the plug capillary tube (Fig. 2); and (d) a pressure piece (32) crimped to the plug capillary tube, wherein the annular sealing element is connected rigidly to the plug capillary tube so as to avoid detachment of the annular sealing element from the plug capillary tube when dismounting the plug unit from the bushing unit (Figs. 1 and 2), wherein the plug housing is configured to apply an axial force to the pressure piece, the annular sealing element, and the plug capillary tube when mounting the plug unit to the bushing unit, and wherein the annular sealing element is configured to receive the front end region of the plug capillary tube so that the front end surface of the plug capillary tube resides within a volume defined by the annular sealing element (Figs. 1 and 2).
Chitty et al is not explicit as to whether at least a region of the pressure piece (ferrule) has a radial plastic change in shape, however, ferrules, and ferrules used in capillary connections, are known to undergo plastic deformation in order to bite into and reliably secure the capillary tube.  This is evidenced by Ledford, Jr., who mentions in column 1, lines 33-44 the use of plastic deformable ferrules, like Graphite-Vespel ferrules.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chitty et al’s ferrule (pressure piece) to be plastically deformable, or to use a plastically deformable ferrule in Chitty et al, in order to bite into and better secure his capillary tube.

As to claim 2, Chitty et al/Ledford, Jr. discloses the plug unit of claim 1, wherein the annular sealing element is configured to surround the front end region of the plug capillary tube.  Refer to Chitty et al, Figs. 1 and 2.

As to claim 3, Chitty et al/Ledford, Jr. discloses the plug unit of claim 2, wherein the annular sealing element is also configured to surround the front end surface of the plug capillary tube.  Refer to Chitty et al, Figs. 1 and 2.

As to claim 4, Chitty et al/Ledford, Jr. discloses the plug unit of claim 1, wherein the annular sealing element is formed from an elastic material so that the annular sealing element surrounds the plug capillary tube with a biasing tension when mounted on the front end region of the plug capillary tube.  Refer to Chitty et al, col. 6, ll. 25-31.

As to claim 5, Chitty et al/Ledford, Jr. discloses the plug unit of claim 1, wherein the pressure piece and the annular sealing element are both connected rigidly to the plug capillary tube by a friction fit or by the friction fit and a positive fit.  Refer to Chitty et al, Figs. 1 and 2, col. 4, l. 46 - col. 6, l. 47.

As to claim 6, Chitty et al/Ledford, Jr. discloses the plug unit of claim 1, wherein the annular sealing element is connected rigidly to the plug capillary tube by a friction fit or by the friction fit and a positive fit.  Refer to Chitty et al, Figs. 1 and 2, col. 4, l. 46 - col. 6, l. 47.

As to claim 9, Chitty et al/Ledford, Jr. discloses the plug unit of claim 1, wherein the pressure piece is crimped to the plug capillary tube and the annular sealing element.  Refer to Chitty et al, Figs. 1 and 2, col. 4, l. 46 - col. 6, l. 47.

As to claim 10, Chitty et al/Ledford, Jr. discloses the plug unit of claim 7, wherein the pressure piece is crimped to the plug capillary tube and the annular sealing element.  Refer to Chitty et al, Figs. 1 and 2, col. 4, l. 46 - col. 6, l. 47.

As to claim 11, Chitty et al/Ledford, Jr. discloses the plug unit of claim 1, wherein the front end region of the plug capillary tube has a hollow cylindrical construction with a constant cross section.  Refer to Chitty et al, Figs. 1 and 2.

As to claim 12, Chitty et al discloses a plug unit (Figs. 1 and 2) for connecting a plug capillary tube, the plug unit including: (a) a plug housing (16) adapted to connect to a bushing unit (22); (b) the plug capillary tube projecting axially through the plug housing (Figs. 1 and 2); (c) an annular sealing element (24/26/40), in which a front end surface of the annular sealing element projects in an axial direction past a front end surface of the plug capillary tube (Figs. 1 and 2); and (d) a pressure piece (32) crimped to the plug capillary tube, wherein the pressure piece is connected rigidly to the annular sealing element so as to avoid detachment of the annular sealing element when dismounting the plug unit from the bushing unit (Figs. 1 and 2), wherein the plug housing is configured to apply an axial force to the pressure piece, the annular sealing element, and the plug capillary tube when mounting the plug unit to the bushing unit, and wherein the annular sealing element is configured to receive the front end region of the plug capillary tube so that the front end surface of the plug capillary tube resides within a volume defined by the annular sealing element (Figs. 1 and 2).
Chitty et al is not explicit as to whether at least a region of the pressure piece (ferrule) has a radial plastic change in shape, however, ferrules, and ferrules used in capillary connections, are known to undergo plastic deformation in order to bite into and reliably secure the capillary tube.  This is evidenced by Ledford, Jr., who mentions in column 1, lines 33-44 the use of plastic deformable ferrules, like Graphite-Vespel ferrules.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chitty et al’s ferrule (pressure piece) to be plastically deformable, or to use a plastically deformable ferrule in Chitty et al, in order to bite into and better secure his capillary tube.

As to claim 13, Chitty et al/Ledford, Jr. discloses the plug unit of claim 12, wherein the annular sealing element is configured to surround the front end region of the plug capillary tube.  Refer to Chitty et al, Figs. 1 and 2.

As to claim 14, Chitty et al/Ledford, Jr. discloses the plug unit of claim 12, wherein the annular sealing element is also configured to surround the front end surface of the plug capillary tube.  Refer to Chitty et al, Figs. 1 and 2.
As to claim 15, Chitty et al/Ledford, Jr. discloses the plug unit of claim 12, wherein the annular sealing element is formed from an elastic material so that the annular sealing element surrounds the plug capillary tube with a biasing tension when mounted on the front end region of the plug capillary tube.  Refer to Chitty et al, col. 6, ll. 25-31.

As to claim 16, Chitty et al/Ledford, Jr. discloses the plug unit of claim 12, wherein the pressure piece is connected rigidly to the annular sealing element by a friction fit or by the friction fit and a positive fit.  Refer to Chitty et al, Figs. 1 and 2, col. 4, l. 46 - col. 6, l. 47.

As to claim 19, Chitty et al/Ledford, Jr. discloses the plug unit of claim 12, wherein the pressure piece is crimped to the plug capillary tube and the annular sealing element.  Refer to Chitty et al, Figs. 1 and 2, col. 4, l. 46 - col. 6, l. 47.

As to claim 20, Chitty et al/Ledford, Jr. discloses the plug unit of claim 18, wherein the pressure piece is crimped to the plug capillary tube and the annular sealing element.  Refer to Chitty et al, Figs. 1 and 2, col. 4, l. 46 - col. 6, l. 47.

As to claim 21, Chitty et al/Ledford, Jr. discloses the plug unit of claim 12, wherein the front end region of the plug capillary tube has a hollow cylindrical construction with a constant cross section.  Refer to Chitty et al, Figs. 1 and 2.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).
Claims 7-8 and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chitty et al (US 5,669,637) in view of Ledford, Jr. (US 5,215,340), and further in view of in view of Best (US 9,217,522).
As to claim 7, Chitty et al discloses the plug unit of claim 1, except that the plug capillary tube comprises a jacket layer, in which the jacket layer surrounds the plug capillary tube, and
As to claim 8, discloses the plug unit of claim 1, wherein the jacket layer comprises a plastic and the plug capillary tube comprises a glass.
However, Best teaches a capillary tube connection utilizing a jacket layer (40) for the tubing (32).  The jacket layer may be plastic (col. 3, l. 38+), and as understood, serves to protect the tubing and permit a secure connection thereof.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the capillary tube of Chitty et al to include a plastic jacket layer, as taught by Best, in order to protect the tubing and permit a secure connection thereof.
As to the claim 8 limitation requiring the tubing be glass, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use glass as the material for the tubing in Chitty et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Alternatively, the Examiner takes Official Notice of the use of a glass capillary tube, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to use glass as the material for the tubing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

As to claim 17, Chitty et al discloses the plug unit of claim 1, except that the plug capillary tube comprises a jacket layer, in which the jacket layer surrounds the plug capillary tube, and
As to claim 18, discloses the plug unit of claim 1, wherein the jacket layer comprises a plastic and the plug capillary tube comprises a glass.
However, Best teaches a capillary tube connection utilizing a jacket layer (40) for the tubing (32).  The jacket layer may be plastic (col. 3, l. 38+), and as understood, serves to protect the tubing and permit a secure connection thereof.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the capillary tube of Chitty et al to include a plastic jacket layer, as taught by Best, in order to protect the tubing and permit a secure connection thereof.
As to the claim 18 limitation requiring the tubing be glass, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use glass as the material for the tubing in Chitty et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Alternatively, the Examiner takes Official Notice of the use of a glass capillary tube, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to use glass as the material for the tubing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679